IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 172 DB 2014 (No. 86 RST 2014)
                                             :
                                             :
ALAN S. RUSSO                                : Attorney Registration No. 33025
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM RETIRED STATUS                         : (Bucks County)


                                        ORDER


PER CURIAM


       AND NOW, this 31st day of December, 2014, the Report and Recommendation of

Disciplinary Board Member dated December 22, 2014, is approved and it is ORDERED that

Alan S. Russo, who has been on Retired Status, has never been suspended or disbarred,

and has demonstrated that he has the moral qualifications, competency and learning in law

required for admission to practice in the Commonwealth, shall be and is, hereby reinstated

to active status as a member of the Bar of this Commonwealth. The expenses incurred by

the Board in the investigation and processing of this matter shall be paid by the Petitioner.